Appeal from an order of Family Court, Genesee County (Noonan, J.), entered June 14, 2000, which, inter alia, adjudged respondent a juvenile delinquent upon a finding that he committed acts that, if committed by an adult, would constitute the crimes of sexual abuse in the first degree and sexual abuse in the second degree.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court adjudicated respondent a juvenile delinquent upon a finding that he committed acts that, if committed by an adult, would constitute the crimes of sexual abuse in the first degree (Penal Law § 130. 65 [1]) and sexual abuse in the second degree (§ 130.60 [2]). Contrary to respondent’s contention, the evidence, viewed in the light most favorable to petitioner, is legally sufficient to establish the element of forcible compulsion beyond a reasonable doubt (see § 130.00 [8]; Matter of Rayshon Y., 196 AD2d 771 [1993]). Present—Pigott, Jr., P.J., Green, Scudder, Kehoe and Hayes, JJ.